Case 19-14201 Doc17 Filed 04/12/19 Page 1 of 5

UNITED STATES BANKRUPTCY COURT OF MARYLAND

 

Kalid Johnson, Sr

Maryland L. Johnson

(debtors) Chapter 13
Case#19-14201

REQUEST FOR EXTENSION OF TIME TO FILE
SCHEDULES AND CHAPTER 13 PLAN

Dear Your Honor,

Debtors in this case are attempting to prepare the schedules and their chapter 13
plan and request a brief extension of time to file with this court. We would request
until April 24‘, 2019, to file our schedules and plan. We would be prejudiced if
the Court denied the brief request. We are filing this request in good faith and not
to delay these proceedings.

 

 

 

 

"Matytand’ Johnson
 

Case 19-14201

Doc1/ Filed 04/12/19 Page2of5

Richard Drury
1504 E Joppa Road
Towson, MD 21286

Bernice West Johnson
3210 Lanham Drive
Abingdon, MD 21009

Christian Schmidit
Silverman Theologu LLP
11200 Rockville Pike

Suite 520

North Bethesda, MD 20852

BMW Financial Services

ATTN: Customer Correspondence
P.O. BOX 3608

Dublin, OH 43016-0306

Northwest Federal Credit Union
P.O. Box 1229
Herndon, VA 20172-1229

Navy Federal Credit Union
PO Box 3700
Merrifield, VA 22119

State Employees Credit Union
971 Corporate Bivd
Linthicum, MD 21090

Capital One Bank

Attn: General Correspondence
P.O. Box 30285

Salt Lake City, UT 84130-0285

Capital One/Helzberg Diamond
Attn: General Correspondence
P.O. Box 30253

Salt Lake City, UT 84130

Santander Consumer Services
P.O. Box 961245
Fort Worth, TX 76161-1245

Baltimore Gas and Electric
PO Box 1475
Baltimore, MD 21203

Baltimore County Office of OCS
Support Enforcement Dept
 

Case 19-14201

 

Doc1/ Filed 04/12/19 Page 3of5

Hillsboro, OR 97124

Central Collection Unit
300 West Preston Street
Baltimore, MD 21201

MVA

Insurance Lapse Division
6601 Ritchie Highway NE
Glen Burnie, MD 21062

Verizon Wireless Bankruptcy Administration
500 Technology Drive

Suite 550

Weldon Spring, MO 63304

Sprint

Attent: Bankruptcy Servicing
KSOPHT0101-Z4300

6391 Sprint Parkway
Overland Park KS 66251-4300

Remax Advantage Realty
6021 University Blvd
Suite 250

Ellicot City, MD 21043
Case 19-14201 Doc17 Filed 04/12/19 Page4of5

 

CERTIFICATE OF SERVICE
A copy of this Request for Extension was mailed to all creditors on April
12, 2019, by first-class mail.

Barclays Bank Delaware
P.O. Box 8801
Wilmington, DE 19899-8801

Alicia A. Hilger, Esq.
Glasser and Glasser P.C.
580 E Main Street, Suite 600
Norfolk, VA 23510

Aberdeen Proving Ground Credit
PO Box 1176
Aberdeen, MD 21001

Municipal Employees Credit Union
One South Street 14" Floor
Baltimore, Maryland 21202

William Schoeberlein

Cohn Goldberg Deutsch LLC
600 Baltimore Avenue
Baltimore, MD 21204

Director Office of Budgeting
Dafne Sollon, Esq

400 Washington Avenue Rm 150
Towson, MD 21204

Point Breeze Federal Credit Union
2 Philadelphia Court
Baltimore, MD 21237

Richard Gross, Esq

17 West Pennsyivania Ave
Suite 402

Towson, MD 21204

Diane S. Rosenberg, Esq
4340 East West Highway
Suite 600

Bethesda, MD 20814

Constant Friendship HOA, Inc
C/o Aspen Property Management
PO Box 858

Elkton, MD 21922

 

 
 

Case 19-14201

 

Doc1/ Filed 04/12/19 Page5of5

PO Box 17286
Baltimore, MD 21297

Steven Markow DDS PC
5310 Old Court Road, Suite 202
Randallstown, MD 21133

Bruce Friedman
400 Redland Ct. St 212
Owings Mills, MD 21133

Internal Revenue Services
Centralized Insolvency Operation
Post Office Box 7346
Philadelphia, PA 19101-7346

Comptroller of Treasury Maryland
80 Calvert Street

P.O. Box 466

Annapolis, MD 21404

Synchrony Bank/Walmart
Attention: Bankruptcy Dept
Po Box 965061

Orlando, FL 32896-5061

Macys Department Stores National Bank
701 E 60" St\N
Sioux Falls, SD 57104

Universal Payment Corp
931 Penn Avenue
Pittsburg, PA 15222

Timepayment Corp

16 NE Executive Office Park
Suite 200

Burlington, MA 01803

R&R Professional Recovery
DR Prasad Challagulla Valley
1498 Reisterstown RD

Suite 103

Pikesville, MD 21208

Comnity Bank/NY and CO
PO Box 182789
Columbus, Ohio 43218

Volkswagen Credit Inc
22823 NW Bennett St
